DETAILED ACTION
Applicant’s amendment and arguments filed May 31, 2022 is acknowledged.
Claims 7, 9, 10, 18, 22, 23, 25, and 28-32 have been amended.
Claims 1-6, 12, 14-17, 20, 21, and 26 are cancelled, and claims 33-26 has been newly added.
Claims 7-11, 13, 18, 19, 22-25, and 27-36 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 7, 9, 11, 18, 19, 22-24, and 28-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent # 8,131,209 B1) in view of Chiu et al. (hereinafter Chiu) (U.S. Patent Application Publication # 2010/0111055 A1).
Regarding claim 7, Chen teaches a method comprising: pairing, by a range extender (wireless repeater, figure 1), with a wireless access point (wireless access point, figure 1) via a wired connection (a physical link) (column 7, lines 44-48 and 62-65; teaches the pairing of the wireless repeater and the wireless access point via a physical link, such as a wired connection), wherein the wireless access point has an assigned first service set identifier (SSID) (column 5, lines 5-6 and 27-29; teaches the AP configuration engine generates its service set identifier (SSID)) and the range extender has an assigned second SSID (column 7, lines 19-20; teaches the repeater preset with a default SSID parameter); 
receiving, by the range extender, via the wired connection, and from the wireless access point, the first SSID (column 5, lines 5-6 and 27-29; column 8, lines 63-67; column 10, lines 65-67; column 11, lines 1 and 11-16; teaches the AP transmits repeater configuration information to the repeater, such as SSID data);
changing the second SSID assigned to the range extender (column 7, lines 21-23; teaches changing the SSID of the repeater); and 
communicating, by the range extender, with a wireless device (wireless client, figure 1) (column 6, lines 11-19; teaches the repeater communicating with a wireless client).
However, Chen may not expressly disclose changing, by the range extender, the second SSID to be the first SSID; and communicating, by the range extender, using the first SSID with a wireless device.
Nonetheless, in the same field of endeavor, Chiu teaches and suggests changing, by the range extender (22, second wireless access point which acts as a repeater; figure 4B), the second SSID ([0040]; teaches a service set identifier of the second wireless access point is set by itself) to be the first SSID ([0051]; teaches the second wireless access point copies and uses the operational parameters of the first wireless access point, such as the SSID of the first wireless access point, thus changing the SSID in which the second wireless access point set for itself to the SSID of the first wireless access point); and communicating, by the range extender, using the first SSID with a wireless device ([0051]; teaches using the SSID of the first wireless access point to communication with a user terminal; figure 4B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate changing the SSID of the second wireless to the SSID of the first wireless access point by copying and using the operational parameters of the first wireless access point as taught by Chiu with the method for changing the SSID of a wireless repeater as disclosed by Chen for the purpose of extending the range of communication of an access point, as suggested by Chiu.

Regarding claims 9 and 24, Chen, as modified by Chiu, further teaches and suggests receiving at least one wireless configuration parameter associated with the wireless access point, wherein the at least one wireless configuration parameter comprises channel information; and the method further comprising: configuring at least one wireless configuration parameter associated with the range extender based on the at least one wireless configuration parameter associated with the wireless access point (column 5, lines 5-6 and 27-29; column 8, lines 63-67; column 10, lines 65-67; column 11, lines 1 and 11-16; teach the repeater receiving configuration information from the wireless access point).

Regarding claims 11, 19, and 23, Chen, as modified by Chiu, further teaches and suggests determining that the wireless device is communicating with the wireless access point; sending, to the wireless device, a message comprising information allowing the wireless device to communicate with the range extender; and receiving, after sending the message to the wireless device, a response from the wireless device (figure 1; column 4, lines 38-49 and 62-63; teaches the wireless clients communicating with the AP and range extender).

Regarding claim 18, Chen teaches a system comprising: a wireless access point (wireless access point, figure 1) comprising: one or more processors; and memory  storing instructions that, when executed by the one or more processors (figure 2A; components of the wireless access point), cause the wireless access point  to send, via a wired connection (a physical link) (column 7, lines 44-48 and 62-65; teaches the pairing of the wireless repeater and the wireless access point via a physical link, such as a wired connection): 
a first service set identifier (SSID) assigned to the wireless access point (column 5, lines 5-6 and 27-29; teaches the AP configuration engine generates its service set identifier (SSID)); 
a range extender (wireless repeater, figure 1) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (figure 2C; components of the repeater), cause the range extender to:
receive, via the wired connection and from the wireless access point, the first SSID assigned to the wireless access point (column 5, lines 5-6 and 27-29; column 8, lines 63-67; column 10, lines 65-67; column 11, lines 1 and 11-16; teaches the AP transmits repeater configuration information to the repeater, such as SSID data), 
change a second SSID assigned to the range extender (column 7, lines 21-23; teaches changing the SSID of the repeater), and communicate with a wireless device (wireless client, figure 1) (column 6, lines 11-19; teaches the repeater communicating with a wireless client).
However, Chen may not expressly disclose change a second SSID to be the first SSID assigned to the wireless access point; and communicating, using the first SSID, with a wireless device.
Nonetheless, in the same field of endeavor, Chiu teaches and suggests changing a second SSID ([0040]; teaches a service set identifier of the second wireless access point is set by itself) to be the first SSID assigned to the wireless access point ([0051]; teaches the second wireless access point copies and uses the operational parameters of the first wireless access point, such as the SSID of the first wireless access point, thus changing the SSID in which the second wireless access point set for itself to the SSID of the first wireless access point); and communicating, using the first SSID, with a wireless device ([0051]; teaches using the SSID of the first wireless access point to communication with a user terminal; figure 4B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate changing the SSID of the second wireless to the SSID of the first wireless access point by copying and using the operational parameters of the first wireless access point as taught by Chiu with the method for changing the SSID of a wireless repeater as disclosed by Chen for the purpose of extending the range of communication of an access point, as suggested by Chiu.

Regarding claim 22, Chen teaches a method comprising: receiving, by a range extender (wireless repeater, figure 1), from a wireless access point (wireless access point, figure 1), and via a wired connection (a physical link) (column 7, lines 44-48 and 62-65; teaches the pairing of the wireless repeater and the wireless access point via a physical link, such as a wired connection), a first service set identifier (SSID) assigned to the wireless access point (column 5, lines 5-6 and 27-29; teaches the AP configuration engine generates its service set identifier (SSID); column 8, lines 63-67; column 10, lines 65-67; column 11, lines 1 and 11-16; teaches the AP transmits repeater configuration information to the repeater, such as SSID data); 
changing a second SSID assigned to the range extender (column 7, lines 21-23; teaches changing the SSID of the repeater); and communicating, by the range extender, with a wireless device (wireless client, figure 1) (column 6, lines 11-19; teaches the repeater communicating with a wireless client).
However, Chen may not expressly disclose changing, by the range extender, a second SSID to be the first SSID; and communicating, by the range extender, using the first SSID, with a wireless device.
Nonetheless, in the same field of endeavor, Chiu teaches and suggests changing, by the range extender (22, second wireless access point which acts as a repeater; figure 4B), a second SSID ([0040]; teaches a service set identifier of the second wireless access point is set by itself) to be the first SSID ([0051]; teaches the second wireless access point copies and uses the operational parameters of the first wireless access point, such as the SSID of the first wireless access point, thus changing the SSID in which the second wireless access point set for itself to the SSID of the first wireless access point); and communicating, by the range extender, using the first SSID, with a wireless device ([0051]; teaches using the SSID of the first wireless access point to communication with a user terminal; figure 4B).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate changing the SSID of the second wireless to the SSID of the first wireless access point by copying and using the operational parameters of the first wireless access point as taught by Chiu with the method for changing the SSID of a wireless repeater as disclosed by Chen for the purpose of extending the range of communication of an access point, as suggested by Chiu.

Regarding claim 28, Chen, as modified by Chiu, further teaches and suggests the wireless device (wireless client, figure 1) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to communicate with the range extender (figure 1; column 4, lines 38-49 and 62-63; teaches a wireless client communicating with the repeater).

Regarding claim 29, Chen, as modified by Chiu, further teaches and suggests wherein the receiving further comprises receiving at least one security parameter associated with the wireless access point, and the method further comprising: configuring, based on the at least one security parameter associated with the wireless access point, at least one security parameter associated with the range extender (column 5, lines 28-29; column 7, lines 24-29; column 11, lines 11-22; communicating encryption/security information).

Regarding claims 30, 31, and 32, Chen, as modified by Chiu, discloses the claimed invention, but may not expressly disclose wherein receiving the first SSID by the range extender is in response to pairing, by the range extender, with the wireless access point via the wired connection.
Nonetheless, Chiu teaches wherein receiving the first SSID by the range extender is in response to pairing, by the range extender, with the wireless access point via the wired connection (figure 4B; [0048]; [0051]; teaches the second wireless access point copies and uses the operational parameters of the first wireless access point, such as the SSID of the first wireless access point, thus changing the SSID in which the second wireless access point set for itself to the SSID of the first wireless access point).

Regarding claims 33, 34, and 35, Chen, as modified by Chiu, further teaches and suggests wherein the range extender is outside of a wireless communication range of the wireless access point (column 7, lines 44-48 and 62-65; teaches the wireless repeater can be outside a wireless range of the wireless access point therefore the wireless access point connects to the repeater via a physical link, such as a wired connection).

Regarding claim 36, Chen, as modified by Chiu, further teaches and suggests wherein the range extender is outside of a wireless communication range of the wireless access point (column 7, lines 44-48 and 62-65; teaches the wireless repeater can be outside a wireless range of the wireless access point therefore the wireless access point connects to the repeater via a physical link, such as a wired connection), but may not expressly disclose configuring the range extender to operate as a clone of the wireless access point.
Nonetheless, Chiu further teaches and suggests configuring the range extender to operate as a clone of the wireless access point ([0010]; teaches the second wireless access point has the same parameters as the first wireless access point).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent # 8,131,209 B1) in view of Chiu et al. (hereinafter Chiu) (U.S. Patent Application Publication # 2010/0111055 A1), and further in view of Polcha et al. (hereinafter Polcha) (U.S. Patent Application Publication # 2003/0217126 A1).
Regarding claim 8, Chen, as modified by Chiu, discloses the claimed invention, but may not expressly disclose receiving updated wireless configuration information from a remote location.
Nonetheless, in the same field of endeavor, Polcha teaches receiving updated wireless configuration information from a remote location ([0132]; teaches automatically updating configuration information from a remote location).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate updated configuration information from a remote location as taught by Polcha with the method as disclosed by Chen, as modified by Chiu, for the purpose of more efficiently communication configuration updates within a network.

Claims 10 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent # 8,131,209 B1) in view of Chiu et al. (hereinafter Chiu) (U.S. Patent Application Publication # 2010/0111055 A1), and further in view of Jain et al. (hereinafter Jain) (U.S. Patent # 7,496,052 B2).
Regarding claims 10 and 25, Chen, as modified by Chiu, discloses the claimed invention, but may not expressly disclose wherein the request comprises one or more of a Dynamic Host Configuration Protocol (DHCP) request or Internet Control Message Protocol (ICMP) request.
Nonetheless, in the same field of endeavor, Jain teaches wherein the request comprises one or more of a Dynamic Host Configuration Protocol (DHCP) request or Internet Control Message Protocol (ICMP) request (column 5, line 49-67; column 6, line 1-3; teaches configuration requests including DHCP and ICMP requests).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate DHCP and ICMP requests for configuration as taught by Jain with the method as disclosed by Chen, as modified by Chiu, for the purpose of properly configuring the device in the network.

Claims 13 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (hereinafter Chen) (U.S. Patent # 8,131,209 B1) in view of Chiu et al. (hereinafter Chiu) (U.S. Patent Application Publication # 2010/0111055 A1), and further in view of WU (U.S. Patent Application Publication # 2011/0113455 A1).
Regarding claims 13 and 27, Chen, as modified by Chiu, discloses the claimed invention, but may not expressly disclose wherein communications via the wired connection comprise Multimedia over Coax Alliance (MoCA) communications.
Nonetheless, in the same field of endeavor, Wu further teaches and discloses wherein communications via the wired connection comprise Multimedia over Coax Alliance (MoCA) communications (figure 1; [0004]; [0005]; figure 3; [0044]; [0045]; teaches wired connection to the access points using the MoCA standard).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the wired connection to the access points using the MoCA standard as taught by Wu with the method and wired connection as disclosed by Chen, as modified by Chiu, for the purpose of coordinating the network per the MoCA standard, as suggested by Wu.




Response to Arguments
Applicant's arguments with respect to claims 7-11, 13, 18, 19, 22-25, and 27-36 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
September 9, 2022